 

Exhibit 10(p)

 

TCF PERFORMANCE-BASED COMPENSATION POLICY FOR

COVERED EXECUTIVE OFFICERS

(As approved effective January 1, 2011)

 

1.                                       Purpose.  The purpose of the TCF
Performance-Based Compensation Policy for Covered Executive Officers (the
“Policy”) is to establish one or more performance goals for payment of incentive
compensation (other than stock options and performance stock awarded under the
TCF Financial Incentive Stock Program) and the maximum amount of such incentive
compensation that may be paid to certain executive officers.  It is the
intention of TCF Financial Corporation (the “Corporation”) that incentive
compensation awarded to each covered Executive Officer (as defined below)
pursuant to the Policy for the taxable year commencing January 1, 1996 and each
taxable year thereafter be deductible by the Corporation for federal income tax
purposes in accordance with Section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and regulations published relating thereto (the
“Regulations”).

 

2.                                       Covered Executive Officers. This Policy
shall apply to the Chief Executive Officer of the Corporation and the other
individuals who, on the last day of the applicable taxable year, were among the
four highest compensated executive officers (other than the Chief Executive
Officer) of the Corporation. Whether an individual is among the four highest
compensated executive officers shall be determined pursuant to the executive
compensation disclosure rules under the Securities Exchange Act of 1934.

 

3.                                       Incentive Compensation
Award/Establishment of Performance Goals.  An incentive compensation award to a
Covered Executive Officer pursuant to this Policy may be paid in the form of
cash, stock, or restricted stock, or any combination thereof.  Payment of
incentive compensation awards to a Covered Executive Officer under this Policy
will be contingent upon the attainment of the performance goal or goals in the
Performance Period established for such Covered Executive Officer by the
Committee as provided herein.  The Committee shall approve such awards and shall
retain the discretion to reduce, defer or eliminate the incentive compensation
award payable to a Covered Executive Officer, notwithstanding attainment of any
performance goal.

 

Each year the Committee shall select the individuals, if any, to be Covered
Executive Officers for that year in addition to the Chief Executive Officer and
shall establish in writing one or more performance goals to be attained (which
performance goals may be stated as alternative performance goals) for a
Performance Period for each Covered Executive Officer on or before the latest
date permitted under Section 162(m) of the Code (currently the last day of the
first quarter of the calendar year where the Performance Period is the calendar
year), the Regulations  or in ruling or advisory opinions published by the
Internal Revenue Service (the “IRS”). Performance goals may be based on any one
or more of the following business criteria (as defined in paragraph 4 below) as
the Committee may select:

 

· Net Income

 

· Cash Net Income

 

--------------------------------------------------------------------------------


 

· Earnings Per Share (“EPS”)

 

· Cash EPS

 

· Return on Average Assets (“ROA”)

 

· Return on Average Equity (“ROE”)

 

· Return on Average Common Equity (“ROCE”)

 

· Return on Tangible Equity (“ROTE”)

 

The maximum amount or value of an incentive compensation award for any
Performance Period to the Chief Executive Officer shall not exceed two percent
(2%) of the Corporation’s Net Income for the Performance Period, reduced by any
cash performance-based award for the same Performance Period under the TCF
Financial Stock Incentive Program.  The maximum amount or value of an incentive
compensation award for any Performance Period to any other Covered Executive
Officer shall not exceed one percent (1%) of the Corporation’s Net Income for
the Performance Period, reduced by any monetary performance unit award for the
same Performance Period under the TCF Financial Stock Incentive Program.

 

4.                                       Definitions.  For purposes of this
Policy and for determining whether a particular goal was attained, the following
terms shall have the meanings given them below:

 

(a)  The term “Net Income” shall mean the Corporation’s or Business Unit’s
after-tax net income for the applicable Performance Period as reported in the
Corporation’s or Business Unit’s consolidated financial statements, adjusted to
eliminate the effect of the following: (1) in the event a significant merger or
acquisition is made effective during the Performance Period, the effect on
operations attributable to such acquisition with respect to the portion of the
Performance Period following the effective date of such merger or acquisition;
(2) losses resulting from discontinued operations; (3) extraordinary gains or
losses; (4) the cumulative effect of changes in generally accepted accounting
principles (“GAAP”);  and (5) any other unusual, non-recurring gain or loss
which is separately identified and quantified in the Corporation’s or Business
Unit’s financial statements in accordance with GAAP (any reference herein to the
Corporation’s financial statements shall be deemed to include any footnotes
thereto as well as management’s discussion and analysis).  Notwithstanding the
foregoing, in determining the Corporation’s Net Income for a Performance Period
the Committee may from time to time in its discretion disregard any one or more,
or all, of the foregoing adjustments (1) - (5) provided that the effect of doing
so would be to reduce the amount of incentive payable to a Covered Executive
Officer for such Performance Period.

 

(b)  The term “Performance Period” shall mean a calendar year, commencing
January 1 and ending December 31 or such other period as designated by the
Committee which is permissible under the Code and Regulations, including but not
limited to calendar quarter(s) or multiple years.

 

--------------------------------------------------------------------------------


 

(c)  The term “Return on Average Equity” shall mean the Net Income of the
Corporation, less dividends on preferred stock held by an unaffiliated third
party, divided by the Corporation’s Average Total Common Equity (adjusted to
eliminate net unrealized gains or losses on assets available for sale resulting
from ASC 320, formerly SFAS 115) for the Performance Period.

 

(d)  The term “Return on Average Common Equity” shall mean the Net Income
available to common stockholders of the Corporation divided by the Corporation’s
Average Total Common Equity for the Performance Period.

 

(e)  The term “Return on Average Assets” shall mean the Net Income of the
Corporation before income (loss) attributable to non-controlling interests,
divided by the Corporation’s average total assets for the Performance Period.

 

(f)  The term “Business Unit ROA” means the Net Income before income (loss)
attributable to non-controlling interests of a business unit or subsidiary
managed by a Covered Executive Officer, divided by the business unit’s or
subsidiary’s average total assets for the Performance Period.

 

(g)  The term “Business Unit ROE” means the Net Income of a business unit or
subsidiary managed by a Covered Executive Officer, less dividends on preferred
stock held by an unaffiliated third party, divided by the business unit’s or
subsidiary’s Average Total Common Equity.

 

(h)  The term “Business Unit ROCE” means the Net Income of a business unit or
subsidiary managed by a Covered Executive Officer, divided by the business
unit’s or subsidiary’s Average Total Common Equity.

 

(i)  The term “Return on Tangible Equity” shall mean the Net Income available to
common stockholders of the Corporation plus the after tax effects of
amortization or other adjustments to intangible assets acquired in business
combinations, divided by the Corporation’s Average Total Common Equity adjusted
to reduce common equity by the average amount of intangible assets for the
Performance Period.

 

(j)  The term “Business Unit Return on Tangible Equity” means the Net Income of
a business unit or subsidiary managed by a Covered Executive Officer, plus the
after tax effects of amortization or other adjustments to intangible assets
acquired in business combinations, divided by the business unit’s or
subsidiary’s Average Total Common Equity adjusted to reduce common equity by the
average amount of intangible assets for the Performance Period.

 

(k)  The term “Earnings Per Share” shall mean the Net Income available to common
stockholders of the Corporation divided by the Corporation’s weighted average
common and common equivalent shares outstanding, as determined for purposes of
calculating the Corporation’s basic or diluted (whichever the Committee shall
designate at the time it establishes the goal) earnings per share under GAAP (as
adjusted to eliminate the effect of shares issued in mergers or acquisitions
identified in Sections 4.(a)(1) and (2) above where those Sections also resulted
in adjustments to Net Income) for the Performance Period.

 

--------------------------------------------------------------------------------


 

(l)  The term “Average Total Common Equity” shall mean the common equity of the
Corporation or Business Unit, adjusted to eliminate the effect of mergers or
acquisitions completed during the Performance Period where those mergers or
acquisitions resulted in adjustments to Net Income under Sections 4.(a)(1),
(2) or (3) above.

 

(m)  The term “Cash Earnings per Share” shall mean Earnings per Share, as
further adjusted to eliminate the after-tax impact of the amortization and other
adjustments to goodwill and other intangible assets acquired in business
combinations.

 

5.                                       Calculations.  Calculations made
pursuant to this Policy shall be made in accordance with procedures reasonably
designed to implement its terms.

 

6.                                       Applicability of Certain Provisions of
Other Plans.  An incentive compensation award paid in stock or restricted stock
pursuant to this Policy shall be governed by the provisions (other than
provisions with respect to the computation of such award) of the plan under
which the award was made.  Deferral of an incentive compensation award paid in
cash under this Policy may be made pursuant to the provisions of the
Corporation’s deferred compensation plan, subject to any restrictions under
applicable law.

 

7.                                       Effective Date; Amendment and
Termination.  This approved Policy shall be effective as of January 1, 2011; and
shall be approved by the stockholders of the Corporation at the 2011
stockholders annual meeting.  The Committee may at any time terminate or suspend
this Policy, or amend or modify this Policy to include any provision that, in
the opinion of counsel, would be required by Section 162(m) of the Code, the
Regulations, or any other regulations promulgated under the Code, or rulings or
advisory opinions published by the IRS.

 

--------------------------------------------------------------------------------